UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6553



ALLAN A. PETERSEN,

                                              Plaintiff - Appellant,

          versus


DOMINIC GUTIERREZ; S. MCCLINTOCK;      OFFICER
SANDERS; R. TRYBIS; CAPTAIN ELZA;      OFFICER
JUNKINS; WILLIAM LAYHUE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (3:06-cv-00072-IMK)


Submitted:   October 29, 2007          Decided:     November 21, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan A. Petersen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Allan A. Petersen, a federal prisoner, filed a civil

rights complaint pursuant to Bivens v. Six Unknown Named Agents of

the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                     Petersen

appeals the district court’s order accepting the magistrate judge’s

recommendation to dismiss his retaliation claim for failure to

state a claim upon which relief may be granted and the remaining

claims without prejudice for failure to exhaust administrative

remedies.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. Petersen v. Gutierrez, No. 3:06-cv-00072-IMK (N.D.

W. Va. Mar. 30, 2007).        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -